323 S.W.3d 835 (2010)
Churon E. ELAM, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71413.
Missouri Court of Appeals, Western District.
November 2, 2010.
Frederick J. Ernst, Assistant Appellate Defender, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, Jamie Pamela Rasmussen, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division II: JOSEPH M. ELLIS, Presiding Judge, and ALOK AHUJA and KAREN KING MITCHELL, Judges.
Prior report: 245 S.W.3d 287.

Order
PER CURIAM:
This is an ineffective assistance of counsel case. The appellant argues that his attorneys were ineffective in that they failed to (1) object to a victim's in-court identification of the defendant; (2) raise as an appellate issue that a photographic line-up *836 used by the police was unduly suggestive; (3) cross-examine certain witnesses on their allegedly inconsistent and/or incomplete statements; and (4) interview and call a certain other witness. We hold that the appellant received competent assistance from his attorneys. Therefore, we affirm. Rule 84.16(b).